Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The application of William J. Raduchel for Managing Geospatial Boundaries filed 10/18/21 has been examined. Claims 2-21 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6,8-10,12-13,16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans US Patent Application Publication 20160093127.


           Regarding claim 2, Evans teaches a method performed by one or more computers, the method comprising: receiving, by the one or more computers, information that identifies a person attempting to access a secured area and indicates an approximate location of the person (positional data and user identification, paragraph 012); identifying, by the one or more computers, one or more permissions for the person and the secured area using the information (paragraph 013); and based on the one or more permissions, determining, by the one or more computers, that the person is permitted to enter the secured area (paragraph 013); in response to the determination and based on the approximate location of the person, generating, by the one or more computers, instructions for an access control system of the secured area; and transmitting, by the one or more computers, the instructions to the access control system to provide the person entry to the secured area (paragraph 013-014).

          Regarding claim 3, Evans teaches identifying one or more permissions for the person using the information comprises: accessing a profile for the person using at least a subset of the information; and using the profile for the person to lookup one or more permissions for the person and the secured area (identifying the time and date a person is allowed access, paragraph 013).

      Regarding claim 4, Evans teaches identifying one or more permissions for the person using the information comprises: using the information to identify a list of permissions for the person; and
 identifying, from the list of permissions, one or more permissions for the secured area (an employee of a bank may be restricted to enter the bank only during normal banking hours, paragraph 013).

        Regarding claim 5, Evans teaches receiving the information that identifies the person attempting to access the secured area comprises receiving identification information for the person from an electronic ID of the person (paragraph 012).

       Regarding claim 6, Evans teaches receiving identification information for the person from the electronic ID of the person comprises wirelessly receiving, from a mobile computing device of the person, the identification information (the ID is received wirelessly from device 110,112,118, Fig. 1, paragraph 042).
         Regarding claim 8, Evans teaches receiving the identification information for the person from the electronic ID of the person comprises receiving, from an access control system for the secured area, information obtained by the access control system in response to scanning an electronic ID of the person (image and name of person to be allowed access is displayed, paragraph 014).

       Regarding claim 9, Evans teaches receiving the information that indicates the approximate location of the person comprises receiving geospatial data from a mobile computing device of the person, and wherein the geospatial data indicates the approximate location of the person (paragraph 012).

          Regarding claim 10, Evans teaches receiving the information that indicates the approximate location of the person comprises receiving information that identifies a particular entrance to the secured area, and wherein the information that identifies the particular entrance to the secured area
indicates approximate location of the person (the positional data include data representative of the entry point, paragraph 012).
          Regarding claim 12, Evans teaches receiving information that identifies the particular entrance to the secured area comprises receiving, from an access control system for the secured area, information identifying a particular entrance of the secured area where an electronic ID of the person was scanned, and wherein the information identifying the particular entrance of the secured area where the electronic ID of the person was scanned indicates the approximate location of the person (the positional data include data representative of the entry point, paragraph 012).
.
         Regarding claim 13, Evans teaches the secured area is a building (facility such as a bank, paragraph 013); generating the instructions for the access control system of the secured area comprises generating instructions for an access control system of the building and transmitting the instructions to the access control system comprises transmitting the instructions to the access control system of the building to provide the person entry to the building or to a secured area in the building (paragraph 013-014).

        Regarding claim 16, Evans teaches the one or more permissions specify whether the person is permitted to enter the secured area (paragraph 013).


      Regarding claim 17, Evans teaches the one or more permissions indicate that the person is permitted to enter the secured area at one or more first times and is not permitted to enter the secured area at one or more second times, and wherein determining that the person is permitted to enter the secured area comprises determining that the one or more first times includes a current time (the user is permitted to enter the facility only at certain times on specific days, paragraph 013).

       Regarding claim 18, Evans teaches a system comprising:

one or more computers (fig. 1): and

one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising:

receiving, by the one or more computers, information that identifies a person attempting to access a secured area and indicates an approximate location of the person (paragraph 012);

identifying, by the one or more computers, one or more permissions for the person and the secured area using the information (paragraph 013); and

based on the one or more permissions, determining, by the one or more computers, that the person is permitted to enter the secured area (paragraph 013);

in response to the determination and based on the approximate location of the person, generating, by the one or more computers, instructions for an access control system of the secured area and

transmitting, by the one or more computers, the instructions to the access control system to provide the person entry to the secured area (paragraph 013-014).

         Regarding claim 19, Evans teaches identifying one or more permissions for the person using the information comprises: accessing a profile for the person using at least a subset of the information; and using the profile for the person to lookup one or more permissions for the person and the secured area (identifying the time and date a person is allowed access, paragraph 013).
      Regarding claim 20, Evans teaches identifying one or more permissions for the person using the information comprises: using the information to identify a list of permissions for the person; and
 identifying, from the list of permissions, one or more permissions for the secured area (an employee of a bank may be restricted to enter the bank only during normal banking hours, paragraph 013).
          Regarding claim 21, Evans teaches  non-transitory computer-readable storage medium storing software comprising instructions executable by one or more computers which, upon such execution (paragraph 05), cause the one or more computers to perform operations comprising:

receiving, by the one or more computers, information that identifies a person attempting to access a secured area and indicates an approximate location of the person positional data and user identification, paragraph 012);
identifying, by the one or more computers, one or more permissions for the person and the secured area using the information (paragraph 013); and
based on the one or more permissions, determining, by the one or more computers, that the person is permitted to enter the secured area (paragraph 013);
in response to the determination and based on the approximate location of the person, generating, by the one or more computers, instructions for an access control system of the secured area and transmitting, by the one or more computers, the instructions to the access control system to provide the person entry to the secured area (paragraph 013-014).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans US Patent Application Publication 20160093127 in view of Sajkowsky US Patent Application Publication 2009/0266882. 
       Regarding claim 7, Evans is silent on teaching the electronic ID of the person is an electronic passport, visa, or license. Sajkowsky in an analogous art teaches the electronic ID of the person is an electronic passport, visa, or license (paragraph 027-028).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Evans as disclosed by Sajkowsky because such modification represents the substitution of one form of electronic ID for another for producing the same result of providing user identification information. 

          
      Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans US Patent Application Publication 20160093127 in view of Maruya et al. US Patent Application Publication 20090172808.
	
          Regarding claim 11, Evans is silent on teaching receiving information that identifies the particular entrance to the secured area comprises receiving information that identifies a particular gate, turnstile, or barrier that the person is attempting to access the secured area through, and wherein the information that identifies the particular gate, turnstile, or barrier that the person is attempting to access the secured area through indicates the approximate location of the person. Maruya et al. in an analogous art teaches receiving information that identifies the particular entrance to the secured area comprises receiving information that identifies a particular gate, turnstile, or barrier that the person is attempting to access the secured area through, and wherein the information that identifies the particular gate, turnstile, or barrier that the person is attempting to access the secured area through indicates the approximate location of the person (paragraph 052-054).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Evans as disclosed by Maruva because such modification represents an improvement over the system of Evans by limiting access to a specific gate or turnstile and further improving security of the access control by further controlling the point of entry and limiting access. 
          Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans US Patent Application Publication 20160093127 in view of Puskaric et al. US Patent Application Publication 20030208966.
            Regarding claim 14-15, Evans teaches generating the instructions for the access control system of the secured area comprises generating instructions for an access control system of the facility and transmitting the instructions to the access control system comprises transmitting the instructions to the access control system of the  facility to provide the person entry to the  facility or to a secured area in the research facility (paragraph 013-014) but is silent on teaching the facility is a research facility or an airport. Puskaric et al. in analogous art teaches controlling access to a facility and the facility is a research facility and also teaches an airport as the facility (paragraph 04). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Evans as disclosed by Puskaric because such modification represents an improvement over the system of Evans by increasing the application environment in which the access control system can be employed. . 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683